Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 1 of 215 PageID# 26




              Exhibit A
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 2 of 215 PageID# 27




                                                                        A0001
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 3 of 215 PageID# 28




                                                                        A0002
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 4 of 215 PageID# 29




                                                                        A0003
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 5 of 215 PageID# 30




                                                                        A0004
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 6 of 215 PageID# 31




                                                                        A0005
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 7 of 215 PageID# 32




                                                                        A0006
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 8 of 215 PageID# 33




                                                                        A0007
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 9 of 215 PageID# 34




                                                                        A0008
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 10 of 215 PageID# 35




                                                                        A0009
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 11 of 215 PageID# 36




                                                                        A0010
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 12 of 215 PageID# 37




                                                                        A0011
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 13 of 215 PageID# 38




                                                                        A0012
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 14 of 215 PageID# 39




                                                                        A0013
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 15 of 215 PageID# 40




                                                                        A0014
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 16 of 215 PageID# 41




                                                                        A0015
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 17 of 215 PageID# 42




                                                                        A0016
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 18 of 215 PageID# 43




                                                                        A0017
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 19 of 215 PageID# 44




                                                                        A0018
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 20 of 215 PageID# 45




                                                                        A0019
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 21 of 215 PageID# 46




                                                                        A0020
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 22 of 215 PageID# 47




                                                                        A0021
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 23 of 215 PageID# 48




                                                                        A0022
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 24 of 215 PageID# 49




                                                                        A0023
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 25 of 215 PageID# 50




                                                                        A0024
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 26 of 215 PageID# 51




                                                                        A0025
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 27 of 215 PageID# 52




                                                                        A0026
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 28 of 215 PageID# 53




                                                                        A0027
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 29 of 215 PageID# 54




                                                                        A0028
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 30 of 215 PageID# 55




                                                                        A0029
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 31 of 215 PageID# 56




                                                                        A0030
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 32 of 215 PageID# 57




                                                                        A0031
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 33 of 215 PageID# 58




                                                                        A0032
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 34 of 215 PageID# 59




                                                                        A0033
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 35 of 215 PageID# 60




                                                                        A0034
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 36 of 215 PageID# 61




                                                                        A0035
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 37 of 215 PageID# 62




                                                                        A0036
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 38 of 215 PageID# 63




                                                                        A0037
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 39 of 215 PageID# 64




                                                                        A0038
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 40 of 215 PageID# 65




                                                                        A0039
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 41 of 215 PageID# 66




                                                                        A0040
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 42 of 215 PageID# 67




                                                                        A0041
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 43 of 215 PageID# 68




                                                                        A0042
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 44 of 215 PageID# 69




                                                                        A0043
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 45 of 215 PageID# 70




                                                                        A0044
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 46 of 215 PageID# 71




                                                                        A0045
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 47 of 215 PageID# 72




                                                                        A0046
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 48 of 215 PageID# 73




                                                                        A0047
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 49 of 215 PageID# 74




                                                                        A0048
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 50 of 215 PageID# 75




                                                                        A0049
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 51 of 215 PageID# 76




                                                                        A0050
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 52 of 215 PageID# 77




                                                                        A0051
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 53 of 215 PageID# 78




                                                                        A0052
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 54 of 215 PageID# 79




                                                                        A0053
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 55 of 215 PageID# 80




                                                                        A0054
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 56 of 215 PageID# 81




                                                                        A0055
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 57 of 215 PageID# 82




                                                                        A0056
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 58 of 215 PageID# 83




                                                                        A0057
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 59 of 215 PageID# 84




                                                                        A0058
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 60 of 215 PageID# 85




                                                                        A0059
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 61 of 215 PageID# 86




                                                                        A0060
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 62 of 215 PageID# 87




                                                                        A0061
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 63 of 215 PageID# 88




                                                                        A0062
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 64 of 215 PageID# 89




                                                                        A0063
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 65 of 215 PageID# 90




                                                                        A0064
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 66 of 215 PageID# 91




                                                                        A0065
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 67 of 215 PageID# 92




                                                                        A0066
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 68 of 215 PageID# 93




                                                                        A0067
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 69 of 215 PageID# 94




                                                                        A0068
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 70 of 215 PageID# 95




                                                                        A0069
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 71 of 215 PageID# 96




                                                                        A0070
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 72 of 215 PageID# 97




                                                                        A0071
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 73 of 215 PageID# 98




                                                                        A0072
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 74 of 215 PageID# 99




                                                                        A0073
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 75 of 215 PageID# 100




                                                                         A0074
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 76 of 215 PageID# 101




                                                                         A0075
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 77 of 215 PageID# 102




                                                                         A0076
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 78 of 215 PageID# 103




                                                                         A0077
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 79 of 215 PageID# 104




                                                                         A0078
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 80 of 215 PageID# 105




                                                                         A0079
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 81 of 215 PageID# 106




                                                                         A0080
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 82 of 215 PageID# 107




                                                                         A0081
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 83 of 215 PageID# 108




                                                                         A0082
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 84 of 215 PageID# 109




                                                                         A0083
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 85 of 215 PageID# 110




                                                                         A0084
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 86 of 215 PageID# 111




                                                                         A0085
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 87 of 215 PageID# 112




                                                                         A0086
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 88 of 215 PageID# 113




                                                                         A0087
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 89 of 215 PageID# 114




                                                                         A0088
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 90 of 215 PageID# 115




                                                                         A0089
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 91 of 215 PageID# 116




                                                                         A0090
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 92 of 215 PageID# 117




                                                                         A0091
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 93 of 215 PageID# 118




                                                                         A0092
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 94 of 215 PageID# 119




                                                                         A0093
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 95 of 215 PageID# 120




                                                                         A0094
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 96 of 215 PageID# 121




                                                                         A0095
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 97 of 215 PageID# 122




                                                                         A0096
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 98 of 215 PageID# 123




                                                                         A0097
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 99 of 215 PageID# 124




                                                                         A0098
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 100 of 215 PageID# 125




                                                                         A0099
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 101 of 215 PageID# 126




                                                                         A0100
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 102 of 215 PageID# 127




                                                                         A0101
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 103 of 215 PageID# 128




                                                                         A0102
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 104 of 215 PageID# 129




                                                                         A0103
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 105 of 215 PageID# 130




                                                                         A0104
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 106 of 215 PageID# 131




                                                                         A0105
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 107 of 215 PageID# 132




                                                                         A0106
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 108 of 215 PageID# 133




                                                                         A0107
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 109 of 215 PageID# 134




                                                                         A0108
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 110 of 215 PageID# 135




                                                                         A0109
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 111 of 215 PageID# 136




                                                                         A0110
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 112 of 215 PageID# 137




                                                                         A0111
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 113 of 215 PageID# 138




                                                                         A0112
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 114 of 215 PageID# 139




                                                                         A0113
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 115 of 215 PageID# 140




                                                                         A0114
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 116 of 215 PageID# 141




                                                                         A0115
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 117 of 215 PageID# 142




                                                                         A0116
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 118 of 215 PageID# 143




                                                                         A0117
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 119 of 215 PageID# 144




                                                                         A0118
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 120 of 215 PageID# 145




                                                                         A0119
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 121 of 215 PageID# 146




                                                                         A0120
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 122 of 215 PageID# 147




                                                                         A0121
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 123 of 215 PageID# 148




                                                                         A0122
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 124 of 215 PageID# 149




                                                                         A0123
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 125 of 215 PageID# 150




                                                                         A0124
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 126 of 215 PageID# 151




                                                                         A0125
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 127 of 215 PageID# 152




                                                                         A0126
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 128 of 215 PageID# 153




                                                                         A0127
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 129 of 215 PageID# 154




                                                                         A0128
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 130 of 215 PageID# 155




                                                                         A0129
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 131 of 215 PageID# 156




                                                                         A0130
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 132 of 215 PageID# 157




                                                                         A0131
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 133 of 215 PageID# 158




                                                                         A0132
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 134 of 215 PageID# 159




                                                                         A0133
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 135 of 215 PageID# 160




                                                                         A0134
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 136 of 215 PageID# 161




                                                                         A0135
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 137 of 215 PageID# 162




                                                                         A0136
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 138 of 215 PageID# 163




                                                                         A0137
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 139 of 215 PageID# 164




                                                                         A0138
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 140 of 215 PageID# 165




                                                                         A0139
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 141 of 215 PageID# 166




                                                                         A0140
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 142 of 215 PageID# 167




                                                                         A0141
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 143 of 215 PageID# 168




                                                                         A0142
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 144 of 215 PageID# 169




                                                                         A0143
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 145 of 215 PageID# 170




                                                                         A0144
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 146 of 215 PageID# 171




                                                                         A0145
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 147 of 215 PageID# 172




                                                                         A0146
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 148 of 215 PageID# 173




                                                                         A0147
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 149 of 215 PageID# 174




                                                                         A0148
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 150 of 215 PageID# 175




                                                                         A0149
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 151 of 215 PageID# 176




                                                                         A0150
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 152 of 215 PageID# 177




                                                                         A0151
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 153 of 215 PageID# 178




                                                                         A0152
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 154 of 215 PageID# 179




                                                                         A0153
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 155 of 215 PageID# 180




                                                                         A0154
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 156 of 215 PageID# 181




                                                                         A0155
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 157 of 215 PageID# 182




                                                                         A0156
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 158 of 215 PageID# 183




                                                                         A0157
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 159 of 215 PageID# 184




                                                                         A0158
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 160 of 215 PageID# 185




                                                                         A0159
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 161 of 215 PageID# 186




                                                                         A0160
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 162 of 215 PageID# 187




                                                                         A0161
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 163 of 215 PageID# 188




                                                                         A0162
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 164 of 215 PageID# 189




                                                                         A0163
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 165 of 215 PageID# 190




                                                                         A0164
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 166 of 215 PageID# 191




                                                                         A0165
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 167 of 215 PageID# 192




                                                                         A0166
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 168 of 215 PageID# 193




                                                                         A0167
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 169 of 215 PageID# 194




                                                                         A0168
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 170 of 215 PageID# 195




                                                                         A0169
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 171 of 215 PageID# 196




                                                                         A0170
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 172 of 215 PageID# 197




                                                                         A0171
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 173 of 215 PageID# 198




                                                                         A0172
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 174 of 215 PageID# 199




                                                                         A0173
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 175 of 215 PageID# 200




                                                                         A0174
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 176 of 215 PageID# 201




                                                                         A0175
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 177 of 215 PageID# 202




                                                                         A0176
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 178 of 215 PageID# 203




                                                                         A0177
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 179 of 215 PageID# 204




                                                                         A0178
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 180 of 215 PageID# 205




                                                                         A0179
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 181 of 215 PageID# 206




                                                                         A0180
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 182 of 215 PageID# 207




                                                                         A0181
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 183 of 215 PageID# 208




                                                                         A0182
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 184 of 215 PageID# 209




                                                                         A0183
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 185 of 215 PageID# 210




                                                                         A0184
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 186 of 215 PageID# 211




                                                                         A0185
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 187 of 215 PageID# 212




                                                                         A0186
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 188 of 215 PageID# 213




                                                                         A0187
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 189 of 215 PageID# 214




                                                                         A0188
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 190 of 215 PageID# 215




                                                                         A0189
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 191 of 215 PageID# 216




                                                                         A0190
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 192 of 215 PageID# 217




                                                                         A0191
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 193 of 215 PageID# 218




                                                                         A0192
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 194 of 215 PageID# 219




                                                                         A0193
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 195 of 215 PageID# 220




                                                                         A0194
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 196 of 215 PageID# 221




                                                                         A0195
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 197 of 215 PageID# 222




                                                                         A0196
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 198 of 215 PageID# 223




                                                                         A0197
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 199 of 215 PageID# 224




                                                                         A0198
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 200 of 215 PageID# 225




                                                                         A0199
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 201 of 215 PageID# 226




                                                                         A0200
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 202 of 215 PageID# 227




                                                                         A0201
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 203 of 215 PageID# 228




                                                                         A0202
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 204 of 215 PageID# 229




                                                                         A0203
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 205 of 215 PageID# 230




                                                                         A0204
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 206 of 215 PageID# 231




                                                                         A0205
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 207 of 215 PageID# 232




                                                                         A0206
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 208 of 215 PageID# 233




                                                                         A0207
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 209 of 215 PageID# 234




                                                                         A0208
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 210 of 215 PageID# 235




                                                                         A0209
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 211 of 215 PageID# 236




                                                                         A0210
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 212 of 215 PageID# 237




                                                                         A0211
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 213 of 215 PageID# 238




                                                                         A0212
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 214 of 215 PageID# 239




                                                                         A0213
Case 1:21-cv-00573-LMB-IDD Document 1-2 Filed 05/06/21 Page 215 of 215 PageID# 240




                                                                         A0214
